Exhibit 10.2
































RETIREMENT INCOME REINSTATEMENT PLAN


FOR NON‑REPRESENTED EMPLOYEES OF


PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED


AND ITS AFFILIATES
















































Amended January 1, 2017





--------------------------------------------------------------------------------




2




RETIREMENT INCOME REINSTATEMENT PLAN
FOR NON‑REPRESENTED EMPLOYEES OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
AND ITS AFFILIATES


Public Service Electric and Gas Company (“PSE&G”) had established, effective
January 1, 1995, the Retirement Income Reinstatement Plan for Non‑Represented
Employees of Public Service Electric and Gas Company and its Affiliates.
Effective December 13, 1999, PSE&G transferred sponsorship of the plan to Public
Service Enterprise Group Incorporated (“PSEG”) and renamed the plan the
Retirement Income Reinstatement Plan for Non‑Represented Employees of Public
Service Enterprise Group Incorporated and its Affiliates (“Reinstatement Plan”).


The Reinstatement Plan was established for the purpose of assisting in
attracting and retaining a stable pool of key managerial and professional talent
and long‑term key employee commitment by providing certain supplemental
retirement benefits for certain of their employees who participate in a
Qualified Plan.


The Reinstatement Plan is intended to constitute an unfunded “excess benefit
plan” as defined in Section 3(36) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), to the extent it provides benefits that would be
paid under the Pension Plan but for the limitations of Section 415 of the
Internal Revenue Code of 1974, as amended (“Code”), and an unfunded plan of
deferred compensation for a select group of management or highly compensated
employees for purposes of Title 1 of ERISA, to the extent it provides other
benefits.


The Reinstatement Plan was amended, effective as of January 1, 2005, to comply
with the requirements of the American Jobs Creation Act of 2004.


The Reinstatement Plan was amended, effective as of January 1, 2009, to provide
for lump sum payments of certain benefits, to revise provisions relating to lump
sum payments of de minimis benefits, to align the Reinstatement Plan to certain
requirements of Section 409A of the Code, and to make certain other style and
conforming changes. The terms contained therein superseded all prior iterations
of the Reinstatement Plan.


The Reinstatement Plan was amended effective as of January 1, 2012 to reflect
the change in the benefit formula under the Pension Plan from a 5-year final
average pay formula to a 7-year final average pay formula.


The Reinstatement Plan is being amended effective January 1, 2017 to make
certain administrative clarifications.


Section 1. Definitions


When used herein, the words and phrases hereinafter defined shall have the
following meanings unless a different meaning is clearly required by the context
of the Reinstatement Plan:





--------------------------------------------------------------------------------



3


1.1     “Affiliate” shall mean (a) any organization while it is a member of a
controlled group of corporations (as defined in Section 414(b) of the Code)
which includes PSEG; or (b) any trades or businesses (whether or not
incorporated) while they are under common control (as defined in Section 414(c)
of the Code) with PSEG.


1.2     “Beneficiary” shall mean any person or persons designated by a
Participant who may become eligible to receive benefits provided under this
Reinstatement Plan in the event of such Participant’s death.


1.3     “Benefit Commencement Date” shall mean the date that is the
Participant’s last day worked plus one day.


1.4     “Board of Directors” or “Board” shall mean the Board of Directors of
Public Service Enterprise Group Incorporated.


1.5     “Cash Balance Component” shall mean the Cash Balance Component of the
Pension Plan”. The Cash Balance Component was formerly the Public Service
Enterprise Group Incorporated Cash Balance Pension Plan.


1.6     “Code” shall mean the Internal Revenue Code of 1986, as amended. A
reference to a section of the Code shall also refer to any regulations and other
guidance issued under that section.


1.7     “Company” shall mean Public Service Enterprise Group Incorporated and
each Participating Affiliate.


1.8     “Compensation” with respect to any Participant shall mean base salary,
bonuses (as described below) and overtime up to 20% of base salary. Compensation
shall include amounts deferred to the Deferred Compensation Plan for Certain
Employees of Public Service Enterprise Group Incorporated and its Affiliates
(“Deferred Compensation Plan”). For the period prior to March 5, 2010, refer to
the prior Reinstatement Plan document for the definition Compensation.
For purposes of calculating the Reinstatement Benefit payable to a Participant
who is a participant in the Cash Balance Component, Compensation shall not
include amounts paid prior to 2006 under the Management Incentive Compensation
Plan (“MICP”) or the Senior Management Incentive Compensation Plan (“SMICP”).
For Participants who are participants in the Cash Balance Component,
Compensation for any such year shall not exceed 150 percent of the Participant’s
annual base salary in effect as of January 1 of that year.


For clarification purposes, all bonuses paid under the PSEG Power LLC Incentive
Compensation Program for PSEG Energy Resources & Trade LLC Employees (“ER&T
Plan”), as limited hereunder, the Performance Incentive Plans (PIPs”) and the
PSEG Power LLC Incentive Compensation Program for Certain Employees of PSEG
Energy Solutions LLC (“Energy Solutions Plan”) are included in Compensation,
except those paid under the Long Island Electric Utility ServCo LLC Performance
Incentive Plan.





--------------------------------------------------------------------------------



4




Bonuses paid under the PIP, Energy Solutions Plan, MICP, SMICP and the ER&T Plan
are included in Compensation only if the bonus is paid prior to the date of the
Participant’s Separation from Service.


For the year in which the Participant is hired, the base salary in effect as of
the date of hire shall be used. For Participants who are rehired, the base
salary as of the date of rehire shall be used for determining Compensation of
the year of the rehire.


1.9     “Employee” shall mean any individual in the employ of the Company who is
not included within a unit of employees covered by a collective bargaining
agreement. The term “Employee” shall not include a director of the Company who
serves in no capacity other than as a director, a consultant or independent
contractor doing work for the Company or a person employed by a consultant or
independent contractor doing work for the Company or a Participating Affiliate
(regardless of whether a determination is made by the Internal Revenue Service
or other governmental agency or court after the individual is engaged to perform
such services that the individual is an employee of the Company for the purposes
of the Code or otherwise).


1.10     “Employee Benefits Committee” shall mean the Employee Benefits
Committee of Public Service Enterprise Group Incorporated.
1.11    “Employee Benefits Policy Committee” shall mean the Employee Benefits
Policy Committee of Public Service Enterprise Group Incorporated.
1.12    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended. A reference to a section of ERISA shall also refer to any
regulations and other guidance issued under that section.
1.13    “Final Average Earnings” with respect to a Participant who is entitled
to a benefit under the Final Average Pay Component:
(a)
And who incurs a Separation from Service before January 1, 2012, shall mean the
annual average of the sum of:

(1)
The Participant’s highest five years of Compensation, excluding any amounts
received as an award under the MICP or the SMICP, without the application of the
base pay cap in Section 1.8; and

(2)
The MICP or SMICP awards for the five most recent bonus eligible years
(including $0 awards) prior to the Participant’s Separation from Service. If a
Participant does not have at least five MICP/SMICP awards, the average shall be
determined by using the number of bonus (including PIP bonuses, ER&T Plan
bonuses and Energy Solutions Plan bonuses) eligible periods during the five most
recent years.








--------------------------------------------------------------------------------



5


Notwithstanding the foregoing, Final Average Earnings shall not exceed 150
percent of the average of the Participant’s annual base salary in effect as of
January 1 for the five years prior to and including the year in which the
Participant’s Separation from Service occurs. However, for a Participant who
receives an award under the ER&T Plan, Final Average Earnings shall not be less
than their Final Average Earnings determined as of December 31, 2006 in
accordance with the preceding paragraph, without applying the 150 percent cap in
the preceding sentence.
 
Bonuses paid under the PIP, Energy Solutions Plan, MICP, SMICP and the ER&T Plan
are included in Compensation only if the bonus is paid prior to the date of the
Participant’s Separation from Service.
 
(b)
With respect to a Participant who incurs a Separation from Service on or after
January 1, 2012 and who is entitled to a benefit under the Final Average Pay
Component, Final Average Earnings shall mean:

(1)
With respect to periods of service prior to January 1, 2012, Final Average
Earnings shall be determined in accordance with subsection (a) above, except
that Separation from Service shall be replaced with December 31, 2011.

(2)
With respect to periods of service after December 31, 2011, the annual average
of the sum, (i) the Participant’s highest seven years of Compensation beginning
after December 31, 2011, excluding any MICP and SMICP awards, and (ii) the MICP
or SMICP awards for the seven most recent years (including $0 awards) beginning
after December 31, 2011 and prior to the Participant’s Separation from Service,
without the application of the base pay cap in Section 1.8. If a Participant
does not have at least seven MICP/SMICP awards during the seven most recent
years after 2011, the average shall be determined by using the number of bonus
(including PIP bonuses, ER&T Plan bonuses and Energy Solutions Plan bonuses)
eligible periods after 2011 during the seven most recent years.

Notwithstanding the foregoing, Final Average Earnings shall not exceed 150
percent of the average of the Participant’s annual base salary in effect as of
January 1 for the seven years prior to and including the year in which the
Participant’s Separation from Service occurs (the annual base salary prior to
January 1, 2012 shall not be used in such determination).
Bonuses paid under the PIP, Energy Solutions Plan, MICP, SMICP and the ER&T Plan
are included in Compensation only if the bonus is paid prior to the date of the
Participant’s Separation from Service.
1.14     “Final Average Pay Component” shall mean the Final Average Pay
Component of the Pension Plan.





--------------------------------------------------------------------------------



6


1.15    “Normal Retirement Date” shall mean the first day of the month
coinciding with or next following a Participant’s attainment of age 65. In the
case of a Participant who is still employed beyond age 65, Normal Retirement
Date shall mean the first day of the month coinciding with or next following the
date on which the Participant’s Separation from Service occurs.


1.16    “Participant” shall mean any Employee or former Employee of the Company
who meets the requirements of Subsection 2.1 of the Reinstatement Plan.


1.17    “Participating Affiliate” shall mean any Affiliate of PSEG which (a) is
the sponsor or a Participating Affiliate of the Qualified Plan; (b) adopts the
Reinstatement Plan with the approval of the Board of Directors; (c) authorizes
the Board of Directors and the Employee Benefits Committee to act for it in all
matters arising under or with respect to the Reinstatement Plan; and (d)
complies with such other terms and conditions relating to the Reinstatement Plan
as may be imposed by the Board of Directors. Participating Affiliate shall not
include Long Island Electric Utility ServCo LLC.


1.18    “Pension Plan” shall mean the Pension Plan of Public Service Enterprise
Group Incorporated and each successor or replacement plan.


1.19    “Qualified Benefit” shall mean the aggregate annual benefit payable to a
Participant pursuant to the Qualified Plan, by reason of the Participant’s
termination of employment with the Company and all Affiliates for any reason
other than death.


1.20    “Qualified Plan” shall mean the Final Average Pay Component or the Cash
Balance Component.


1.21 “Qualified Surviving Spouse Benefit” shall mean the aggregate annual
benefit payable to the Surviving Spouse of a Participant pursuant to the
Qualified Plan, as the case may be, in the event of the death of the Participant
at any time prior to commencement of payment of the Qualified Benefit.


1.22     “Plan Year” shall mean the calendar year.


1.23     “Reinstatement Plan” shall mean this Retirement Income Reinstatement
Plan for Non--Represented Employees of Public Service Enterprise Group
Incorporated and its Affiliates.
 
1.24    “Retirement” shall be defined as follows:


(a)
In the case of a Participant who is a participant in the Final Average Pay
Component, Retirement shall mean a Separation from Service either (1) after
attaining age 65; (2) when the sum of the Participant’s age and credited service
(as defined in the Final Average Pay Component) equals or exceeds 80, or (3) a
disability determination under the Final Average Pay Component.








--------------------------------------------------------------------------------



7


(b)
In the case of a Participant who is a participant in the Cash Balance Component,
Retirement shall mean a Separation from Service after either (1) attaining age
65, (2) attaining age 55 and completing five or more years of credited service
(as defined in the Cash Balance Component), or (3) a disability determination
under the Cash Balance Component.

 
1.25    “Separation from Service” shall mean, subject to subsections (a) and
(b), a Participant’s termination from employment with PSEG and all Affiliates,
whether by retirement or resignation from or discharge by PSEG or an Affiliate.
 
(a)
A Separation from Service shall be deemed to have occurred if a Participant and
PSEG or any Affiliate reasonably anticipates, based on the facts and
circumstances, that either:

 
(1)
The Participant will not provide any additional services for PSEG or an
Affiliate after a certain date; or

 
(2)
The level of bona fide services performed by the Participant after a certain
date will permanently decrease to no more than 50 percent of the average level
of bona fide services performed by the Participant over the immediately
preceding 36 months.

 
(b)
If a Participant is absent from employment due to military leave, sick leave, or
any other bona fide leave of absence authorized by PSEG or an Affiliate and
there is a reasonable expectation that the Participant will return to perform
services for PSEG or an Affiliate, a Separation from Service will not occur
until the later of:

 
(1)
The first date immediately following the date that is six months after the date
that the Participant was first absent from employment; or

 
(2)
The date the Participant no longer retains a right to reemployment, to the
extent the Participant retains a right to reemployment with PSEG or any
Affiliates under applicable law or by contract.

 
If a Participant fails to return to work upon the expiration of any military
leave, sick leave, or other bona fide leave of absence where such leave is for
less than six months, the Separation from Service shall occur as of the date of
the expiration of such leave.
 
1.26    “SERP” shall mean the Supplemental Executive Retirement Income Plan for
Non-Represented Employees of Public Service Enterprise Group Incorporated and
Its Affiliates.
 
1.27    “Specified Employee” shall mean an individual who is a key employee (as
defined in Section 416(i) of the Code without regard to Section 416(i)(5) of the
Code) of PSEG or an Affiliate at any time during the 12-month period ending on
each December 31 (the “identification date”). If an individual is a key employee
as of an identification date, the





--------------------------------------------------------------------------------



8


individual shall be treated as a Specified Employee for the 12-month period
beginning on the April 1 following the identification date. Notwithstanding the
foregoing, an individual shall not be treated as a Specified Employee unless any
stock of PSEG or an Affiliate is publicly traded on an established securities
market or otherwise.


1.28     “Reinstatement Benefit” shall mean the benefit payable to a Participant
pursuant to the Reinstatement Plan by reason of the Participant’s Separation
from Service with PSEG and all Affiliates for any reason other than death.


1.29     “Surviving Spouse” shall mean a person who is married to a Participant
at the date of the Participant’s death.


1.30     “Reinstatement Surviving Spouse Benefit” shall mean the benefit payable
to a Surviving Spouse pursuant to the Reinstatement Plan.


Section 2. Eligibility


2.1
An Employee may be eligible for a Reinstatement Benefit under the Reinstatement
Plan if:



(a)
For a Cash Balance Component participant, the Employee’s Compensation for a Plan
Year is in excess of the Section 401(a)(17) limit for such Plan Year;

(b)
For a Final Average Pay Component participant, the Employee’s Compensation for a
twelve month period used in the Final Average Earnings calculation is in excess
of the Section 401(a)(17) limit for such twelve month period.

(c)
An Employee’s whose Qualified Benefit exceeds the limit under Section 415(b) of
the Code.

(d)
An Employee who receives a bonus under the MICP or SMICP, or receives an ER&T
Plan bonus above 150% of base pay.

(e)
An Employee who pursuant to an individual agreement receives additional years of
service that is not taken into account under SERP.

(f)
Any other circumstances determined by PSEG.

2.2    The Surviving Spouse of a Participant who dies prior to commencement of
payment of their Reinstatement Benefit shall be eligible to receive a
Reinstatement Surviving Spouse Benefit under the Reinstatement Plan.


2.3    If a Participant was covered under a collective bargaining agreement
prior to becoming an Employee, such Participant’s service, Compensation and
Qualified Benefit prior to the date the Participant became an Employee shall not
be taken into account for purposes of benefit accrual under the Reinstatement
Plan, but shall be taken into account for purposes of vesting and Retirement
eligibility.





--------------------------------------------------------------------------------



9


Section 3. Reinstatement Benefit


3.1     The Reinstatement Benefit payable to an eligible Participant shall be
determined as follows:
 
(a)
A Participant in the Final Average Pay Component who incurs a Separation from
Service and who is eligible for a Reinstatement Benefit shall be entitled to
receive a benefit as of their Normal Retirement Date equal to the excess of (1)
over (2) where:

 
(1)
Is the amount of the Qualified Benefit to which the Participant would have been
entitled under the Final Average Pay Component as of their Normal Retirement
Date if such benefit were computed by applying the definition of Final Average
Earnings under the Reinstatement Plan ; and

 
(2)
Is the amount of the Participant’s Qualified Benefit under the Final Average Pay
Component as of their Normal Retirement Date.

 
(b)
This Reinstatement Benefit shall be calculated as a single life annuity
commencing on the Participant’s Normal Retirement Date. If payment of a
Participant’s Reinstatement Benefit commences or is paid before their Normal
Retirement Date, the benefit amount calculated pursuant to paragraph (a) or
paragraph (b) shall be reduced for early commencement in accordance with the
early retirement reduction factors applicable to calculation of the
Participant’s benefit under the Final Average Pay Component.

 
(c)
Notwithstanding any other provision of the Reinstatement Plan to the contrary,
the Reinstatement Benefit payable to Frederick W. Lark and Richard D. Quinn,
III, shall be calculated as of December 31, 2008 and shall be paid commencing as
of January 31, 2009.

 
(d)
A Participant in the Cash Balance Component who is eligible for a Reinstatement
Benefit shall be entitled to receive a benefit as of their Benefit Commencement
Date equal to the excess of (1) over (2) where:

 
(1)
Is the amount of the Qualified Benefit to which the Participant would be
entitled under the Cash Balance Component as of their Benefit Commencement Date
if such benefit were computed by applying the definition of Compensation under
the Reinstatement Plan; and

 
(2)
Is the amount of the Qualified Benefit payable to the Participant under the Cash
Balance Component as of their Benefit Commencement Date.

 
(e)
Notwithstanding any other provision of the Reinstatement Plan to the contrary, a
Reinstatement Benefit shall be payable to a Participant in the Final Average Pay
Component if the amount of the Participant’s QSERP under the Qualified Plan is






--------------------------------------------------------------------------------



10


more than the sum of the Participant’s Qualified Plan and Reinstatement Benefit,
absent the QSERP. The amount of the Reinstatement Benefit is the difference
between the QSERP amount and the sum of the Participant’s Qualified Plan and
Reinstatement Benefit, absent the QSERP.


3.2     The Reinstatement Benefit payable to Participant shall be paid:
 
(a)
If the Participant’s Separation from Service occurs prior to Retirement, the
present value of their Reinstatement Benefit shall be paid in a single lump sum
distribution (the lump sum amount shall be based on the deferred to age 65 lump
sum factor);

 
(b)
Except as otherwise provided in paragraph (d), if the Participant’s Separation
from Service occurs on or after their Retirement, the Participant may elect to
receive their Reinstatement Benefit in the form of a single life annuity or a
joint and survivor annuity.



(1)
The single life annuity option is an annuity providing equal monthly payments
for the lifetime of the Participant with no survivor benefits.

(2)
The joint and survivor annuity option is a reduced monthly benefit payable to
the Participant for life and to a surviving named Beneficiary for the lifetime
of the Beneficiary in an amount equal to 50 percent, 75 percent, or 100 percent
(as elected by the Participant) of the amount payable during the Participant’s
lifetime. The pop-up rules under the Qualified Plan shall apply to the
Reinstatement Benefit.

 
(c)
A Participant election as to an annuity form of payment pursuant to
paragraph (b) shall also apply to any benefits payable to the Participant under
the SERP. If a Participant fails to make a timely election, their Reinstatement
Benefit shall be paid in the form of:



(1)
A single life annuity, if they are not married as of their Benefit Commencement
Date; or

(2)
A 50 percent joint and survivor annuity with their spouse as Beneficiary, if
they are married as of their Benefit Commencement Date. The pop-up rules under
the Qualified Plan shall apply to the Reinstatement Benefit.

 
If a Participant elects a joint and survivor annuity, but their Beneficiary dies
before the Participant’s Benefit Commencement Date, the Participant’s
Reinstatement Benefit shall be paid in the form of a single life annuity unless
the Participant validly elects a new form of payment pursuant to this
subsection.
 
(d)
Notwithstanding paragraphs (b) and (c), if the Participant’s total vested
benefit under the Reinstatement Plan and the SERP, as presently valued at the
time of commencement of the payment of such benefit, does not exceed $30,000,
their






--------------------------------------------------------------------------------



11


benefit under the Reinstatement Plan and the SERP shall be paid in a single lump
sum distribution. If the Participant does not meet the criteria for Retirement,
the lump sum amount shall be based on the deferred to age 65 lump sum factor. If
the Participant does meet the criteria for Retirement, the lump sum amount shall
be based on the immediate lump sum factor.


3.3     Except as otherwise provided in this subsection, payment of a
Participant’s Reinstatement Benefit shall commence or shall be paid within the
90-day period following Benefit Commencement Date, but in no event later than
the last day permitted under Section 409A of the Code for treating a delayed
payment as having been made on such payment date. Except as provided for below
with respect to Specified Employees, if a Reinstatement Benefit is payable as a
lump sum, no interest shall be paid to the Participant for the period between
the Benefit Commencement Date and the actual payment date.


If the Participant is a Specified Employee, payment of the Participant’s
Reinstatement Benefit shall commence or shall be paid as of the last day of the
month coinciding with or next following the six-month anniversary of the
Participant’s Separation from Service. In any case where the payment of benefits
is delayed pursuant to this paragraph, the Participant’s Reinstatement Benefit
shall be calculated as of the Benefit Commencement Date. Any annuity payments to
which the Participant would be entitled during the first six months after their
Separation from Service shall be accumulated and paid to the Participant without
interest as of the last day of the month coinciding with or next following the
six-month anniversary of their Separation from Service. If the Participant’s
Reinstatement Benefit is payable in the form of a lump sum distribution, the
benefit shall be increased with interest at the rate of:


(a)
The first segment rate as determined pursuant to Section 417(e)(3)(C) and (D) of
the Code for the second month preceding the first day of the Plan Year in which
the Separation from Service occurs; or



(b)
6 percent, in the case of a Participant who is a participant in the Cash Balance
Component.



Payment of the Participant’s Reinstatement Benefit shall not be delayed or
accelerated, except as provided in this subsection. If the Employee Benefits
Committee determines that a delay or acceleration of a Participant’s
Reinstatement Benefit complies with the requirements of Section 409A of the Code
(including an acceleration to pay employment taxes), the Employee Benefits
Committee may either delay or accelerate the payment of the Reinstatement
Benefit in accordance with the terms of Section 409A of the Code as it deems
advisable in its sole discretion. If any payment is delayed in accordance with
this paragraph, the Reinstatement Plan shall pay such delayed payments without
interest following the expiration of the delay.


3.4     A Reinstatement Benefit which is payable in any form other than a single
life annuity, shall be the actuarial equivalent of the Reinstatement Benefit set
forth in Subsection 3.1 above as determined by the same actuarial adjustments as
those specified in the Qualified Plan, as the case may be, with respect to
determination of the amount of the Qualified Benefit as of the





--------------------------------------------------------------------------------



12


Benefit Commencement Date, except as otherwise necessary to comply with Section
409A of the Code.
 
3.5    If a Participant who is receiving annuity payments under the
Reinstatement Plan is rehired, such annuity payments shall continue during the
period of reemployment. If such Participant accrues an additional Reinstatement
Benefit based on their rehired service, the additional Reinstatement Benefit
shall be paid the same annuity form (or, if the Participant had elected a joint
and annuity survivor annuity and the Beneficiary had died or the Participant was
married and is no longer married on the second Benefit Commencement Date, an
actuarially equivalent single life annuity).
 
If a Participant who received a lump sum from the Reinstatement Plan and was not
retirement eligible at that time is rehired, and accrues an additional
Reinstatement Benefit based on their rehired service, the additional accrual
shall be paid in accordance with this Section 3, provided that the payment is in
accordance with Section 409A of Code.
 
If a Participant who received a lump sum from the Reinstatement Plan and was
retirement eligible at that time is rehired, and accrues an additional
Reinstatement Benefit based on their rehired service, the additional accrual
shall be paid in accordance with this Section 3, provided that the payment is in
accordance with Section 409A of Code.
 
3.6    With respect to Participants who had a Separation from Service prior to
January 1, 2005, the provisions of the Reinstatement Plan in effect on December
31, 2004 regarding the timing and form of payment of Reinstatement Benefits
shall apply. The timing and form of payment of such Reinstatement Benefits are
linked to the timing and form of payment of the Qualified Benefits. As such, the
Reinstatement Plan is considered “grandfathered” under Section 409A of the Code.
  
Section 4. Reinstatement Surviving Spouse Benefit
 
4.1     If a Participant dies prior to commencement of payment of their
Qualified Benefit under circumstances in which a Qualified Plan Surviving Spouse
Benefit is payable to their Surviving Spouse, then a Reinstatement Surviving
Spouse Benefit shall be payable to their Surviving Spouse as follows:.
 
(a)
In the case of a Participant in the Final Average Pay Component, the
Reinstatement Surviving Spouse Benefit shall be determined as of the
Participant’s Normal Retirement Date equal to the excess of (1) over (2) where:

 
(1)
Is the amount of the Qualified Plan Surviving Spouse Benefit to which the
Surviving Spouse would have been entitled under the Final Average Pay Component
if such benefit were computed by applying the definition of Final Average
Earnings under the Reinstatement Plan; and

(b) Is the amount of the Qualified Plan Surviving Spouse Benefit under the Final
Average Pay Component.





--------------------------------------------------------------------------------



13


The Reinstatement Surviving Spouse Benefit shall be calculated as a single life
annuity commencing on the Participant’s Normal Retirement Date. If payment of
the Reinstatement Surviving Spouse Benefit commences or is paid before the
Participant’s Normal Retirement Date, the benefit amount calculated pursuant to
this paragraph (a) shall be reduced for early commencement, if applicable, in
accordance with the reduction factors applicable to calculation of a Qualified
Plan Surviving Spouse Benefit.


(b)
In the case of a Participant in the Cash Balance Component, the Reinstatement
Surviving Spouse Benefit shall be equal to the excess of (1) over (2) where:



(1)
Is the amount of the Qualified Plan Surviving Spouse Benefit to which the
Surviving Spouse would be entitled under the Cash Balance Component as of the
Participant’s date of death if such benefit were computed by applying the
definition of Compensation under the Reinstatement Plan; and



(2)
Is the amount of the Qualified Plan Surviving Spouse Benefit actually payable to
the Surviving Spouse under the Cash Balance Component as of the Participant’s
date of death.



4.2     The Reinstatement Surviving Spouse Benefit shall be paid as follows:


(a)
If the Participant’s death occurs prior to Retirement, the present value of the
Reinstatement Surviving Spouse Benefit shall be paid in a lump sum distribution.

(b)
If the Participant’s death occurs on or after Retirement, the Reinstatement
Surviving Spouse Benefit shall be payable over the lifetime of the Surviving
Spouse in monthly installments until the Surviving Spouse’s death.
Notwithstanding the preceding sentence, if the present value of the total
benefit payable to the Surviving Spouse under the Reinstatement Plan and the
SERP does not exceed $20,000, the benefit under the Reinstatement Plan and the
SERP shall be paid in a lump sum distribution.



4.3    Payment of the Reinstatement Surviving Spouse Benefit shall commence or
shall be paid within the 90-day period following the date of the death, but in
no event later than the last day permitted under Section 409A of the Code for
treating a delayed payment as having been made on such payment date.


Section 5. Administration of the Reinstatement Plan


5.1     The Employee Benefits Committee shall be the named fiduciary of the
Reinstatement Plan responsible for the general operation and administration of
the Reinstatement Plan and for carrying out the provisions thereof. The Employee
Benefits Committee shall have discretionary authority to construe the terms of
the Reinstatement Plan.





--------------------------------------------------------------------------------



14


5.2     The Employee Benefits Committee shall adopt such rules and procedures as
it deems necessary and advisable to administer the Reinstatement Plan and to
transact its business. Subject to the other requirements of this Section 5, the
Employee Benefits Committee may:


(a)
Employ agents to carry out non‑fiduciary responsibilities;

(b)
Employ agents to carry out fiduciary responsibilities (other than trustee
responsibilities as defined in Section 405(c)(3) of ERISA);

(c)
Consult with counsel, who may be counsel to PSEG or an Affiliate; and

(d)
Provide for the allocation of fiduciary responsibilities (other than trustee
responsibilities as defined in Section 405(c)(3) of ERISA) among its members.



However, any action described in paragraphs (b) or (d) above, and any
modification or rescission of any such action, may be effected by the Employee
Benefits Committee only by a resolution approved by a majority of the Employee
Benefits Committee. The Employee Benefits Committee shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Employee Benefits Committee with respect to the
Reinstatement Plan.


5.3    The Employee Benefits Committee shall keep written minutes of all its
proceedings, which shall be open to inspection by the Board of Directors. In the
case of any decision by the Employee Benefits Committee with respect to a claim
for benefits under the Reinstatement Plan, the Employee Benefits Committee shall
include in its minutes a brief explanation of the grounds upon which such
decision was based.


5.4     In performing their duties, the members of the Employee Benefits
Committee shall act solely in the interest of the Participants in the
Reinstatement Plan and their Beneficiaries and


(a)
For the exclusive purpose of providing benefits to Participants and their
Beneficiaries;

(b)
With the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in like capacity and familiar with such
matters would use in the conduct of an enterprise of alike character and with
like aims; and

(c)
In accordance with the documents and instruments governing the Reinstatement
Plan insofar as such documents and instruments are consistent with the
provisions of Title I of ERISA.



5.5     In addition to any other duties the Employee Benefits Committee may
have, the Employee Benefits Committee shall review the performance of all
persons to whom the Employee Benefits Committee shall have delegated or
allocated fiduciary duties pursuant to the provisions of this Section 5.







--------------------------------------------------------------------------------



15


5.6     The Company agrees to indemnify and reimburse, to the fullest extent
permitted by law, members of the Employee Benefits Committee, directors and
employees of PSEG and its Affiliates, and all such former members, directors and
employees, for any and all expenses, liabilities or losses arising out of any
act or omission relating to the rendition of services for or the management and
administration of the Reinstatement Plan.
 
5.7     No member of the Employee Benefits Committee nor any delegee thereof
shall be personally liable by virtue of any contract, agreement or other
instrument made or executed by them or on their behalf in such capacity.
  
Section 6. Claims Procedure and Status Determination
  
6.1    Claims for benefits under the Reinstatement Plan and requests for a
status determination shall be filed in writing with the Employee Benefits
Committee or its delegee.
 
6.2     In the case of a claim for benefits, written notice shall be given to
the claiming Participant or Beneficiary of the disposition of such claim,
setting forth specific reasons for any denial of such claim in whole or in part.
If a claim is denied in whole or in part, the notice shall state that such
Participant or Beneficiary may, within sixty days of the receipt of such denial,
request in writing that the decision denying the claim be reviewed by the
Employee Benefits Committee and provide the Employee Benefits Committee with
information in support of their position by submitting such information in
writing to the Secretary of the Employee Benefits Committee.
 
6.3     The Employee Benefits Committee shall review each claim for benefits
which has been denied in whole or in part and for which such review has been
requested and shall notify, in writing, the affected Participant or Beneficiary
of its decision and the reasons therefor.
 
6.4     In the case of a request for status determination, written notice shall
be given to the requesting person within a reasonable time setting forth
specific reasons for the decision.
 
Section 7. Amendment or Termination
 
7.1     PSEG reserves the right to amend or terminate the Reinstatement Plan
when, in the sole opinion of PSEG, such amendment or termination is advisable.
Any such amendment or termination shall be made pursuant to a resolution of the
Board or of the Employee Benefits Policy Committee and shall be effective as
provided for in such resolution.
 
7.2     No amendment or termination of the Reinstatement Plan shall directly or
indirectly deprive any current or former Participant, Beneficiary or Surviving
Spouse of all or any portion of any Reinstatement Benefit or Reinstatement
Surviving Spouse Benefit payment which has commenced prior to the effective date
of such amendment or termination or the right to which has accrued on such
effective date.


7.3    In the event of a Reinstatement Plan termination, Reinstatement Benefits
and Reinstatement Surviving Spouse Benefits shall be distributed in a single
lump sum within 90 days





--------------------------------------------------------------------------------



16


after the date the Reinstatement Plan is terminated if such distribution is
permitted because the Reinstatement Plan is terminated in accordance with the
termination provisions of Section 409A of the Code and related regulations or,
in other cases, at the earliest time otherwise permitted under the terms of the
Reinstatement Plan in accordance with Section 409A of the Code and related
regulations.
 
Section 8. General Provisions
 
8.1    The Reinstatement Plan at all times shall be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
the Company or any Affiliate for payment of any benefits hereunder. No
Participant, Beneficiary, Surviving Spouse or any other person shall have any
interest in any particular assets of the Company or any Affiliate by reason of
the right to receive a benefit under the Reinstatement Plan and any such
Participant, Beneficiary, Surviving Spouse or other person shall have only the
rights of a general unsecured creditor with respect to any rights under the
Reinstatement Plan.
 
8.2    Except as otherwise expressly provided herein, all terms and conditions
of the Qualified Plan applicable to a Qualified Benefit or a Qualified Plan
Surviving Spouse Benefit shall also be applicable to a Reinstatement Benefit or
a Reinstatement Surviving Spouse Benefits payable hereunder. Any Qualified
Benefit Qualified Surviving Spouse Benefit, or any other benefit payable under
the Qualified Plan, as the case may be, shall be paid solely in accordance with
the terms and conditions of the Qualified Plan, as the case may be, and nothing
in the Reinstatement Plan shall operate or be construed in any way to modify,
amend or affect the terms and provisions of the Qualified Plan.
 
8.3     Nothing contained in the Reinstatement Plan shall constitute a guaranty
by the Company or any other entity or person that the assets of PSEG or any
Affiliate will be sufficient to pay any benefit hereunder.
 
8.4     No Participant or Surviving Spouse shall have any right to a benefit
under the Reinstatement Plan except in accordance with the terms of the
Reinstatement Plan. Establishment of the Reinstatement Plan shall not be
construed to give any Participant the right to be retained in the service of
PSEG or any Affiliate.
 
8.5     No interest of any person or entity in, or right to receive a benefit
under, the Reinstatement Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment or other alienation or encumbrance
of any kind; nor any such interest or right to receive a benefits be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.
  
8.6     The Reinstatement Plan shall be construed and administered under the
laws of the United States and the State of New Jersey to the extent not
superseded by Federal law. The Reinstatement Plan is specifically intended to
comply with Section 409A of the Code and it shall automatically incorporate all
applicable restrictions of Section 409A of the Code and its related regulations,
and PSEG will amend the Reinstatement Plan to the extent necessary to comply
with





--------------------------------------------------------------------------------



17


those requirements. The timing under which a Participant will have a right to
receive any payment under the Reinstatement Plan will be deemed to be
automatically modified, and a Participant’s rights under the Reinstatement Plan
limited to conform to any requirements under the Section 409A of the Code and
its related regulations.


8.7     Actuarial assumptions to determine the present value of any benefit
hereunder shall be the same as used to determine the present value of benefits
under the Qualified Plan.


8.8     If any person entitled to a benefit payment under the Reinstatement Plan
is deemed by the Employee Benefits Committee to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until
claim therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Employee Benefits Committee may provide for
such payment or any part thereof to be made to any other person or institution
then contributing toward or providing for the care and maintenance of such
person. Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Company and the Reinstatement Plan
therefor.


8.9     The Reinstatement Plan shall inure to the benefit of and be binding upon
the Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
or businesses or with or into or which the Company may be consolidated or
merged.


8.10     Each Participant shall keep the Company informed of their current
address and the current address of their spouse. The Company shall not be
obligated to search for the whereabouts of any person. If the location of a
Participant is not made known to the Company within three (3) years after the
date on which payment of the Reinstatement Benefit may first be made, payment
may be made as though the Participant had died at the end of the three‑year
period. If, within one additional year after such three‑year period has elapsed,
or, within three years after the actual death of a Participant, the Company is
unable to locate any. Surviving Spouse of the Participant, then the Company
shall have no further obligation to pay any benefit hereunder to such
Participant or Surviving Spouse or any other person and such benefit shall be
irrevocably forfeited.


8.11     Notwithstanding any of the preceding provisions of the Reinstatement
Plan, none of the Company, the Employee Benefits Committee or any individual
acting as an employee or agent of the Company or the Employee Benefits Committee
shall be liable to any Participant, former Participant, Surviving Spouse or any
other person for any claim, loss, liability or expense incurred in connection
with the Reinstatement Plan.


Section 9. Miscellaneous


9.1    As used herein, words in the masculine gender shall include the feminine
and the singular shall include the plural, and vice versa, unless otherwise
required by the context. Any headings used herein are included for ease of
reference only and are not to be construed so as to alter the terms hereof.





--------------------------------------------------------------------------------



18






*     *     *






/s/ Margaret M. Pego__              July 10, 2017___
Margaret M. Pego                                 Date
                    
                                





